Form: Dismiss TRAP 42.2 Appellant's Motion



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PAULA NEATHERLIN MAY,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-02-00439-CR

Appeal from the

385th District Court

of Midland County, Texas 

(TC# CR27586)

MEMORANDUM OPINION

	Pending before the Court is appellant's motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.2(a), which states that:
	(a)	At any time before the appellate court's decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice
of appeal--by filing a written withdrawal in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the
trial court clerk.  An appellant must personally sign the written
withdrawal.

Counsel for appellant has filed and signed the motion to dismiss.  Ms. May has not signed
the motion; however, since the record filed with this Court contains a signed waiver of
her right to appeal, we find she need not sign the motion itself in order to withdraw her
notice of appeal.  The requirements of Rule 42.2(a) have been met.  The Court has
considered this cause on appellant's motion and concludes the motion should be granted. 
We therefore grant the motion and dismiss the appeal.

						SUSAN LARSEN, Justice
March 6, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)